Citation Nr: 0735357	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-44 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for a chronic kidney 
disorder, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for early stage 
neuropathy, other than meralgia paresthetica, right thigh, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1968.  He is a recipient of the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for chronic 
hypertension, early stage kidney disease and early stage 
neuropathy, each as secondary to his service-connected 
diabetes mellitus.  Although the veteran has suggested that 
these conditions were proximately caused by his diabetes 
mellitus, the Board is not satisfied that there is sufficient 
competent medical evidence to make such a finding, as the 
record contains conflicting opinions as to the existence and 
etiology of these conditions.  

Included in the record is a January 2004 opinion of the 
veteran's private physician, Dr. Hudock, which states that 
there is a 50% or better chance that his hypertension, early 
stage kidney disease and early stage neuropathy are secondary 
to his service-connected diabetes mellitus.  This opinion 
does not go into any detail as to the nature of the veteran's 
neuropathy or kidney disease.  The record also includes a 
February 2003 VA examination, during which the examiner 
opined that the veteran's hypertension is not caused by his 
diabetes mellitus.  In addition, the VA examination includes 
no diagnosis of a kidney disorder or neuropathy, other than 
meralgia paresthetica, for which the veteran is already 
service-connected.  Neither Dr. Hudock nor the VA examiner 
provides a rationale for his opinion, and there is no 
indication that either reviewed the claims folder in 
rendering his opinion.  Therefore, given the conflicting 
diagnoses, and the lack of explanation in each, the Board 
finds that a new examination is needed to clarify the 
diagnosis and etiology of these conditions.   

As a final note, the Board notes that the veteran did not 
receive sufficient VCAA notice for his secondary service 
connection claims.  The notices provided to the veteran in 
November 2002 and February 2004 address direct service 
connection, but do not provide the veteran notice as to what 
evidence is needed to prove a secondary service connection 
claim.  Also, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that VCAA notice must 
include notice regarding the disability rating and the 
effective date. The Board notes that no such notice was 
provided to the veteran.  Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the AOJ should ensure that the 
veteran is provided notice of a secondary 
service connection claim and the 
notification requirements and development 
procedures contained in the Court's decision 
in Dingess/Hartman v. Nicholson, 19 Vet.  
App. 473 (2006) are fully met. 

2.  Schedule the veteran for a VA 
examination for the purposes of ascertaining 
the etiology of his hypertension and the 
existence and etiology of any kidney 
disorder and neuropathy, including 
peripheral neuropathy.  The claims file, 
including this remand, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  The 
examination should include a review of the 
veteran's pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify whether the veteran 
has a current kidney disorder and any 
neuropathy, and provide an opinion as to 
whether his hypertension and any diagnosed 
kidney disorder and neuropathy is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), proximately due to or been 
chronically worsened by the veteran's 
service-connected diabetes mellitus.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has a kidney 
disorder or hypertension that is proximately 
due to or been chronically worsened by his 
service-connected diabetes mellitus on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so. 

3.  The AOJ should request a more detailed 
opinion from Dr. Hudock.  Specifically, the 
AOJ should request that Dr. Hudock provide a 
more detailed diagnosis of the veteran's 
conditions, including the types of kidney 
disease and neuropathy the veteran suffers 
from.  Dr. Hudock should also be requested 
to provide a more detailed rationale for his 
opinion as to the etiology of these 
conditions.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



